DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 6, 7, 9-12, 14, 23, and 24 are allowed. Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cencini et al. (US 2017/0126505), hereafter “Cencini,” in view of Khokhar et al. (US 9,886,338), hereafter “Khokhar,” further in view of Piotrowski (NPL: November – Work Progress Report: Personal Luck for Solo Miners, Night Theme, Ethereum Node Optimization), and further in view of B.TOP (NPL: What are the “Rejected Shares” in crypto mining?).
Regarding claim 16, Cencini teaches a non-transitory, computer-readable storage medium storing instructions executable by a processor of a computational device, which when executed cause the computational device to (Cencini: par 0084): 	periodically request device health status data from one or more of a plurality of computing devices connected via a network (Cencini: par 0070-0072 [The rack control unit may interrogate the available devices to determine location, capabilities, presence, and sensor readings, e.g., periodically.]); 	periodically request environmental health status data from one or more environmental sensors (Cencini: par 0070-0072 […the rack control unit 818 may be configured to periodically request, the status of various sensors 810 such as location sensors, temperature sensors, vibration sensors, particulate sensors, fan speed sensors, airflow sensors, humidity sensors, air pressure sensors, noise sensors, and the like.]); 	receive responses from the computing devices, the computing pool, and the one or more environmental sensors (Cencini: par 0070-0072; Piotrowski: p. 2-3); 	Cencini does not teach: 	periodically request pool health status data from a computing pool associated with at least a subset of the plurality of computing devices (Piotrowski: p. 2-3; Khokhar: col. 20 lines 60-67); 	receive responses from the computing pool; 	calculate health classifications for the computing devices based on the responses (Khokhar: 1010,1012 of FIG. 10; col. 20 lines 27-67); and	create a health report based on the received responses, wherein the health report comprises alerts for out of normal range computing device health status data, environmental health status data, and pool health status data (Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40); 	wherein the pool health status data includes a number of shares rejected. 	Khokhar teaches: 	calculate health classifications for the computing devices based on the responses (Khokhar: 1010,1012 of FIG. 10; col. 20 lines 27-67); and	create a health report based on the received responses, wherein the health report comprises alerts for out of normal range computing device health status data, environmental health status data, and pool health status data (Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40). 	It would have been obvious to one of ordinary skill in the art to incorporate the health score, status calculations, and user interface functionality of Khokhar within the Cencini system with predictable results. One would be motivated to make the combination to enable the user to conveniently visually inspect which of multiple systems in a datacenter are experiencing issues. One would further be motivated to make the combination to provide the benefit of holistically analyzing all of the monitored variables to evaluate the overall health of the datacenter’s systems. One would further be motivated to make the combination because of the substantial similarity of the references. As both Khokhar and Cencini relate to monitoring environmental and performance considerations of datacenter systems, it would have been readily apparent that various beneficial features of Khokhar could have been implemented within the Cencini system with predictable results and a beneficial effect.  	Cencini-Khokhar does not explicitly teach: 	periodically request pool health status data from a computing pool associated with at least a subset of the plurality of computing devices (Piotrowski: p. 2-3; Khokhar: col. 20 lines 60-67); 	receive responses from the computing pool; 	wherein the pool health status data includes a number of shares rejected. 	Piotrowski teaches:	periodically request pool health status data from a computing pool associated with at least a subset of the plurality of computing devices  (Piotrowski: p. 2-3 [We’ve introduced the unique feature for all our Solo mining pools – Personal Luck of the individual miner…You could check your Personal Luck history by clicking the “Reward” tab.]); 	receive responses from the computing pool (Piotrowski: p. 2-3).	It would have been obvious to one of ordinary skill in the art to incorporate the cryptocurrency mining statistics dashboard of Piotrowski within the dashboard of Cencini-Khokhar with predictable results. One would be motivated to make the combination because cryptocurrency mining is frequently performed in the environment of a datacenter and so it would have been apparent that information involving the health of the datacenter as well as mining performance would be relevant to users in this context. One would further be motivated to make the combination in view of the explicit suggestion in NPL to Minerstat (“minerstat features”) that cryptocurrency mining statistics be presented to a user in conjunction with datacenter statistics such as temperature (minerstat: p. 2 [Control room…You can create as many rooms as you like. Before you enter the room, you will see how many workers are online and offline and what are their efficiency and minimum, average, and maximum temperature.]). Accordingly, it would have been immediately apparent to one of ordinary skill in the art to present the mining information of Piotrowski within the Cencini-Khokhar system with predictable results.

Cencini-Khokhar-Piotrowski does not explicitly teach: 	wherein the pool health status data includes a number of shares rejected. 	B.TOP teaches: 	wherein pool health status data includes a number of shares rejected (B.TOP: p. 2-3 [A seasoned mining pool, such as BTC.TOP is capable of [maintaining] a Rejected Shares ratio less than 0.1%. As indicated on the above chart, the average rejected rate of the mining platform B.TOP (a [subsidiary] of BTC.TOP) has been reduced to 0.03%.] – see Figure). 	It would have been obvious to implement the rejected shares tracking of B.TOP within the Cencini-Khokhar-Piotrowski system with predictable results. One would be motivated to make the combination because it would have been readily apparent that any of a variety of mining pool data may have been of interest to the user. Accordingly, presenting the rejection data of B.TOP would have been a predictable modification to one of ordinary skill. 

Regarding claim 17, the medium of claim 16, further comprising instructions which when executed cause the computational device to periodically request and receive pool performance information from one or more pools associated with the computing devices, wherein the health report incorporates the pool performance information (Piotrowski: p. 2 – see Figure; Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40).

Regarding claim 18, the medium of claim 16, further comprising instructions which when executed cause the computational device to track luck information for each of the computing devices, wherein the luck information comprises a number of blocks solved, wherein the health report incorporates the luck information (Piotrowski: p. 3 – see Figure [Blocks Last 24 hrs…Personal Luck…]; Khokhar: 1110, 1112, 1114 of FIG. 11; col. 21 lines 30-40).

Regarding claim 19, the medium of claim 16, wherein the environmental sensors comprise temperature sensors, wherein the health report incorporates temperature information from the temperature sensors (Cencini: par 0037, 0072; Khokhar: col. 4 lines 33-60).

Regarding claim 20, the medium of claim 16, further comprising instructions which when executed cause the computational device to associate location information with the environmental health status data (Cencini: par 0059, 0061).

Response to Arguments
Applicant’s arguments, filed June 24, 2022, have been fully considered and are discussed in detail below. 

With respect to claim 20, Applicant argues that the portions of Cencini cited by the office do not describe or mention environmental sensors, nor environmental information detected and/or received from environmental sensors. Remarks: p. 10. Examiner respectfully disagrees. Cencini at paragraphs 0059 and 0061 discloses “locational sensors” that relay e.g. “whether a rack location has ever been exposed to an environmentally hostile condition (e.g., a fire or extreme temperature condition, etc.)” Cencini: par 0059, 0061. Accordingly, Examiner maintains that the cited paragraphs of Cencini meet the disputed claim limitation and the rejection of claim 20 is maintained. 

The remaining arguments are moot because they relate to claims for which allowability has been indicated or are moot in view of new grounds of rejection presented herein, the new grounds of rejection having been made necessary by the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E SPRINGER whose telephone number is (571)270-5640. The examiner can normally be reached 9am - 5:30pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENTON BURGESS can be reached on 571-272-3949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. SPRINGER
Primary Examiner
Art Unit 2454



/JAMES E SPRINGER/           Primary Examiner, Art Unit 2454